          Case 5:20-cv-00617-FB-ESC Document 71 Filed 03/01/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

    ANNA GONZALEZ and RONALD K. PAGE,
    on behalf of themselves and all others similarly
    situated,
                                                       Civil Action No. SA-20-CV-617-FB
                  Plaintiffs,

           v.

    STATE FARM LIFE INSURANCE
    COMPANY,

                  Defendant.



                        UNOPPOSED MOTION FOR LEAVE TO FILE
                FIRST AMENDED CONSOLIDATED CLASS ACTION COMPLAINT

          Plaintiffs Anna Gonzalez and Ronald K. Page (“Plaintiffs”) hereby file this Unopposed

Motion for Leave to File First Amended Consolidated Class Action Complaint1 and state as

follows:

          1.     On May 11, 2020, Plaintiff Page filed a class action lawsuit against State Farm Life

Insurance Company (“State Farm”) in the Southern District of Texas, Corpus Christi Division. See

Page v. State Farm Life Ins. Co., No. 2:20-cv-00110, Doc. 1 (S.D. Tex. May 11, 2020).

          2.     On May 22, 2020, Plaintiff Gonzalez filed the instant class action lawsuit against

State Farm in this Court. See Doc. 1.

          3.     On June 19, 2020, State Farm moved to transfer the Page lawsuit to this Court. See

Page, Doc. 18. Plaintiff Page did not oppose the motion to transfer under 28 U.S.C. § 1404(a) to




1
 The proposed First Amended Consolidated Class Action Complaint is attached hereto as Exhibit
A.


                                                  1
        Case 5:20-cv-00617-FB-ESC Document 71 Filed 03/01/21 Page 2 of 5




avoid duplicative litigation proceeding in two different forums. Id., Doc. 22. Accordingly, the

Southern District of Texas transferred the Page lawsuit to this Court pursuant to 28 U.S.C. §

1404(a). Id., Doc. 25.

        4.      On August 17, 2020, State Farm filed an unopposed motion to consolidate the two

lawsuits. See Doc. 41. This Court recognized that “both cases are nearly identical and involve the

same defendant and a common question of law and fact,” and thus, consolidated the cases. See

Doc. 42.

        5.      On December 15, 2020, Plaintiffs filed an unopposed motion for leave to file a

consolidated class action complaint. Doc. 62. The following day the Court granted the unopposed

motion, and the Clerk filed the consolidated class action complaint. Doc. 64.

        6.      On December 18, 2020, the Court entered a Scheduling Order that set a deadline

for the parties to file motions to amend or supplement pleadings by March 1, 2021. Doc. 67 at ¶ 3.

        7.      On December 21, 2020, Plaintiffs provided the applicable written notice to

Defendant pursuant to the Texas Business & Commerce Code section 17.41 et seq., and the Texas

Insurance Code, Texas Insurance Code section 541 et seq., which are prerequisites to filing claims

for damages under these sections.

        8.      Because more than 60 days have elapsed since Plaintiffs provided Defendant

written notice and the alleged violations of the Texas Insurance Code and Texas Deceptive Trade

Practices-Consumer Protection Act have not been remedied, Plaintiffs respectfully request leave

to amend their consolidated complaint to include claims for violations of the Texas Insurance Code

and Texas Deceptive Trade Practices-Consumer Protection Act, and for breach of the duty of good

faith and fair dealing.




                                                2
       Case 5:20-cv-00617-FB-ESC Document 71 Filed 03/01/21 Page 3 of 5




       9.        Rule 15 states, in relevant part, “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave. The court should freely give leave when

justice so requires.” Fed. R. Civ. P. 15(a)(2). Plaintiffs’ counsel conferred with State Farm’s

counsel on February 24, 2021. State Farm’s counsel stated that State Farm does not oppose the

filing of Plaintiff’s First Amended Consolidated Class Action Complaint that includes additional

claims for breach of the duty of good faith and fair dealing and violations of the Texas Insurance

Code and Texas Deceptive Trade Practices-Consumer Protection Act. State Farm confirmed its

non-opposition in writing. Thus, this motion is filed as unopposed.

       Accordingly, Plaintiffs respectfully request that this unopposed motion be granted, and that

leave is granted to file the First Amended Consolidated Class Action Complaint attached hereto

as Exhibit A.2




2
 In accordance with Rule CV-7(b), if this unopposed motion for leave is granted, the Clerk will
promptly file the First Amended Consolidated Class Action Complaint.


                                                3
      Case 5:20-cv-00617-FB-ESC Document 71 Filed 03/01/21 Page 4 of 5




Dated: March 1, 2021               Respectfully submitted,

                                   STUEVE SIEGEL HANSON LLP

                                   /s/ Ethan M. Lange
                                   Norman E. Siegel (admitted pro hac vice)
                                   siegel@stuevesiegel.com
                                   Ethan M. Lange (Tex. Bar No. 24064150)
                                   lange@stuevesiegel.com
                                   460 Nichols Road, Suite 200
                                   Kansas City, Missouri 64112
                                   Tel: 816-714-7100
                                   Fax: 816-714-7101

                                   John J. Schirger (admitted pro hac vice)
                                   jschirger@millerschirger.com
                                   Matthew W. Lytle (admitted pro hac vice)
                                   mlytle@millerschirger.com
                                   Joseph M. Feierabend (admitted pro hac vice)
                                   jfeierabend@millerschirger.com
                                   MILLER SCHIRGER, LLC
                                   4520 Main Street, Suite 1570
                                   Kansas City, Missouri 64111
                                   Tel: 816-561-6500
                                   Fax: 816-561-6501

                                   James T. Clancy (Tex. Bar No. 00795292)
                                   jclancy@branscomblaw.com
                                   BRANSCOMB, PLLC
                                   802 N. Carancahua, Suite 1900
                                   Corpus Christi, TX 78401-0036
                                   Tel: (361) 886-3800
                                   Fax: (361) 886-3805

                                   James J. Pizzirusso (admitted pro hac vice)
                                   jpizzirusso@hausfeld.com
                                   Nathaniel C. Giddings (admitted pro hac vice)
                                   ngiddings@hausfeld.com
                                   Melinda R. Coolidge (admitted pro hac vice)
                                   mcoolidge@hausfeld.com
                                   HAUSFELD LLP
                                   1700 K Street, NW
                                   Washington, DC 20006
                                   Tel: (202) 540-7200
                                   Fax: (202)540-7201




                                      4
       Case 5:20-cv-00617-FB-ESC Document 71 Filed 03/01/21 Page 5 of 5




                                             Attorneys for Plaintiffs Ronald K. Page and Anna
                                             Gonzalez



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 1, 2021, I caused a true and correct copy of the foregoing to

be filed on the Court’s CM/ECF system, which served notice on all counsel of record.


                                     /s/ Ethan M. Lange
                                     Ethan M. Lange



                            CERTIFICATE OF CONFERENCE

       I hereby certify that on February 24, 2021, I conferred with counsel for State Farm

regarding the aforementioned motion. Counsel for State Farm stated that State Farm does not

oppose the filing of the First Amended Consolidated Class Action Complaint. State Farm’s counsel

confirmed State Farm’s non-opposition in writing. Accordingly, this motion is filed as unopposed.


                                     /s/ Ethan M. Lange
                                     Ethan M. Lange




                                                5
